                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                           Chief Judge Philip A. Brimmer

Civil Action No. 18-cv-01083-PAB-NYW

H. DENISE STUART,

      Plaintiff,

v.

ERICKSON LIVING MANAGEMENT and
WIND CREST,

     Defendants.
_____________________________________________________________________

                                ORDER
_____________________________________________________________________

      This matter is before the Court on the Recommendation of United States

Magistrate and Order filed on July 29, 2019. Docket No. 60. Magistrate Judge Nina Y.

Wang recommends that the Court grant Defendant[s’] Motion for Summary Judgment

[Docket No. 38] and deny Plaintiff’s Motion for Summary [Judgment] [Docket No. 45].

Docket No. 60 at 2. Plaintiff H. Denise Stuart objected to the magistrate judge’s

recommendation on August 13, 2019. Docket No. 65. Defendants responded on

August 27, 2019. Docket No. 69. Plaintiff did not file a reply.

I. BACKGROUND

      The background facts have been set forth in the magistrate judge’s

recommendation and will not be repeated here except as relevant to resolving plaintiff’s

objections. On July 11, 2018, plaintiff filed her amended Employment Discrimination
Complaint [Docket No. 10] alleging that her former employer, defendant Wind Crest,1

discriminated against her based upon her race and “retaliated against [her] for opposing

discrimination in the workplace” in violation of Title VII of the Civil Rights Act of 1964,

42 U.S.C. § 2000e et seq. Docket No. 10 at 3, 9. Defendants filed a partial motion to

dismiss [Docket No. 23] and the magistrate judge recommended that the motion be

granted and that plaintiff’s claims be dismissed without prejudice so that plaintiff could

seek leave to amend her complaint. Docket No. 30 at 6. Plaintiff did not object to the

magistrate judge’s recommendation. The Court dismissed plaintiff’s retaliation claim

without prejudice on December 3, 2018, and plaintiff was granted leave to amend her

complaint within 21 days of the Court’s order. Docket No. 31 at 2. Plaintiff did not file

an amended complaint.

       Defendants then moved for summary judgment on plaintiff’s discrimination claim,

arguing that plaintiff could not establish a prima facie case of discrimination and that

defendants had terminated plaintiff based on legitimate, nondiscriminatory reasons.

Docket No. 38 at 10, 14. Plaintiff did not file a response, but filed her own motion for

summary judgment [Docket No. 45]. Construing plaintiff’s motion as a response to their

summary judgment motion, defendants filed a reply. Docket No. 48. At the final pretrial

conference, the magistrate judge “attempted to clarify whether Plaintiff’s filing was a

response to Defendant[s’] motion for Summary Judgment or an affirmative motion.”

Docket No. 60 at 3; see also Docket No. 52. In response, plaintiff “suggested that she



       1
        Defendants state that “Wind Crest hired Erickson Living Management as a
management company; however Wind Crest was Plaintiff’s employer.” Docket No. 38
at 1 n.1.

                                              2
might be affirmatively moving for summary judgment,” Docket No. 60 at 3, but did not

file any additional papers in support of her motion.

       In light of plaintiff’s pro se status, the Court construes her filings liberally. See

Haines v. Kerner, 404 U.S. 519, 520 (1972); Hall v. Bellmon, 935 F.2d 1106, 1110 &

n.3 (10th Cir. 1991). Therefore, the Court will construe plaintiff’s filing as a motion for

summary judgment, as the magistrate judge did. See Docket No. 60 at 1 n.1. The

magistrate judge recommends that defendants’ motion for summary judgment be

granted and that plaintiff’s motion for summary judgment be denied. Docket No. 60 at

18.

II. LEGAL STANDARD

       Summary judgment is warranted under Federal Rule of Civil Procedure 56 when

the “movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); see Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 248-50 (1986). A disputed f act is “material” if

under the relevant substantive law it is essential to proper disposition of the claim.

Wright v. Abbott Labs., Inc., 259 F.3d 1226, 1231-32 (10th Cir. 2001). On ly disputes

over material facts can create a genuine issue for trial and preclude summary

judgment. Faustin v. City & Cty. of Denver, 423 F.3d 1192, 1198 (10th Cir. 2005). An

issue is “genuine” if the evidence is such that it might lead a reasonable jury to return a

verdict for the nonmoving party. Allen v. Muskogee, 119 F.3d 837, 839 (10th Cir.

1997). Where “the moving party does not bear the ultimate burden of persuasion at

trial, it may satisfy its burden at the summary judgment stage by identifying a lack of



                                               3
evidence for the nonmovant on an essential element of the nonmovant’s claim.”

Bausman v. Interstate Brands Corp., 252 F.3d 1111, 1115 (10th Cir. 2001) (quoting

Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 671 (10th Cir. 1998) (internal quotation

marks omitted)). “Once the moving party meets this burden, the burden shifts to the

nonmoving party to demonstrate a genuine issue for trial on a material matter.”

Concrete Works of Colo., Inc. v. City & Cty. of Denver, 36 F.3d 1513, 1518 (10th Cir.

1994) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986)). The nonmoving party

may not rest solely on the allegations in the pleadings, but instead must designate

“specific facts showing that there is a genuine issue for trial.” Celotex, 477 U.S. at 324;

see Fed. R. Civ. P. 56(e). “To avoid summary judgment, the nonmovant must

establish, at a minimum, an inference of the presence of each element essential to the

case.” Bausman, 252 F.3d at 1115 (citation omitted). When reviewing a motion for

summary judgment, a court must view the evidence in the light most favorable to the

non-moving party. Id.; see McBeth v. Himes, 598 F.3d 708, 715 (10th Cir. 2010).

However, where, as here, there are cross motions for summary judgment, the

reasonable inferences drawn from affidavits, attached exhibits, and depositions are

rendered in the light most favorable to the non-prevailing party. Jacklovich v. Simmons,

392 F.3d 420, 425 (10th Cir. 2004). Furthermore, “[w]hen the parties file cross motions

for summary judgment, we are entitled to assume that no evidence needs to be

considered other than that filed by the parties, but summary judgment is nevertheless

inappropriate if disputes remain as to material facts.” Atlantic Richfield Co. v. Farm

Credit Bank of Wichita, 226 F.3d 1138, 1148 (10th Cir. 2000) (internal quotation marks



                                             4
omitted).

       When reviewing a magistrate judge’s recommendation on a dispositive motion,

the Court must “determine de novo any part of the magistrate judge’s disposition that

has been properly objected to.” Fed. R. Civ. P. 72(b)(3). An objection is “proper” if it is

both timely and specific. United States v. One Parcel of Real Property Know n as 2121

East 30th St., 73 F.3d 1057, 1059 (10th Cir. 1996). T o be sufficiently specific, an

objection must “enable[] the district judge to focus attention on those issues – factual

and legal – that are at the heart of the parties’ dispute.” See id. (quoting Thomas v.

Arn, 474 U.S. 140, 147 (1985)).

III. ANALYSIS

       Plaintiff raises six objections to the magistrate judge’s recommendation, focusing

only on what she believes are errors in the magistrate judge’s recitation of the

undisputed material facts. See Docket No. 65.2 She argues that the magistrate judge

“did not state on the record the reasons for denying” her motion for summary judgment

and that the magistrate judge “overlooked important facts to discredit” her motion. Id. at

1.

       First, plaintiff objects to the magistrate judge’s statement that plaintiff “filed a



       2
        The magistrate judge drew her statement of undisputed facts from the record.
See Docket No. 60 at 5. Because plaintiff did not file a response to defendants’ motion
for summary judgment, she did not dispute defendants’ statement of undisputed
material facts. As a result, these facts are deemed admitted. See Practice Standards
(Civil Cases), Chief Judge Philip A. Brimmer § III.F.3.b.iv (requiring a party opposing the
motion for summary judgment to “admit or deny the asserted material facts set forth by
the movant”); see also Fed. R. Civ. P. 56(e) (providing that, “[i]f a party fails to . . .
properly address another party’s assertion of fact as required by Rule 56(c), the court
may . . . consider the fact undisputed for purposes of the motion”).

                                               5
charge of discrimination with the Equal Employment Opportunity Commission (‘EEOC’)

on or about July 13, 2017.” Docket No. 65 at 1; Docket No. 60 at 2. Plaintif f states that

she actually filed a charge of discrimination on June 13, 2017. Docket No. 65 at 1.

Plaintiff is correct: her EEOC charge is dated June 13, 2017. See Docket No. 10 at 9.

However, this minor error in the magistrate judge’s procedural background section is

immaterial to the magistrate judge’s disposition of the parties’ motions. See Docket No.

60. This objection does not set forth a genuine issue of material fact that would prevent

the Court from entering summary judgment.

       Next, plaintiff objects to the magistrate judge’s statement that “Defendants hired

Ms. Stuart, an African-American female, as a Care Associate in the Memory Care

Department.” Docket No. 65 at 2; Docket No. 60 at 5, ¶ 1. Plaintif f states that

defendants hired her, “a Black American Female, as a Care Associate . . . and QMAP

Associate,” which includes administering medication or providing emergency first aid

when needed. Docket No. 65 at 2. Plaintif f has admitted that defendant Wind Crest

hired her as a “Care Associate.” Docket No. 38 at 3, ¶ 1. Moreov er, the record

indicates that plaintiff was hired as a Care Associate in defendants’ Memory Care

Department, as the magistrate judge noted. See Docket No. 38-1 at 1 (Wind Crest’s

offer letter of employment, sent to plaintiff, for the position of Care Associate). Even if

plaintiff was also hired as a QMAP Associate, or even if plaintiff’s job title or job duties

changed over time, plaintiff has not explained why her job title would have an impact on

the magistrate judge’s ruling. The Court finds that this is not a disputed material fact

that would preclude summary judgment. And to the extent that plaintiff objects to the

magistrate judge’s statement that plaintiff is an “African-American female” rather than a

                                              6
“Black American Female,” plaintiff does not raise an argument that the magistrate

judge’s language had any impact on her recommendation or that this distinction raises

a genuine issue of material fact. The Court will overrule this objection.

       Plaintiff objects to the magistrate judge’s statement that, in or about March 2017,

plaintiff’s co-workers filed workplace complaints against plaintiff. Docket No. 65 at 2;

Docket No. 60 at 6, ¶ 4. Plaintiff contends that, in April 2017, she met with two of her

supervisors who did not mention that any complaints had been lodged against her and

that the supervisors did not issue plaintiff a written or verbal warning at the meeting.

Docket No. 65 at 2. However, plaintiff has admitted that her co-workers made such

complaints. Docket No. 38 at 4, ¶ 6.

       Plaintiff does not explain why the fact that her co-workers’ complaints were not

brought up at the April 2017 meeting renders the existence of the complaints a disputed

material fact, particularly when the record demonstrates that defendants learned of

such complaints against plaintiff. In support of their allegation that co-workers reported

that plaintiff was disrespectful to them and to residents’ family members, id., defendants

cite a written warning received by plaintiff in March of 2017 that references “[m]ultiple

reports from multiple co-workers from multiple shifts” that plaintiff was “failing to comply

with the Erickson Values” and “[m]ultiple reports of negative responses to co-worker

feedback.” Docket No. 38-6 at 1; see also Docket No. 38-5 at 1, ¶ 4 (declaration of

Adam Dickson, Wind Crest’s Director of Continuing Care, attesting that plaintiff’s co-

workers reported plaintiff to her direct manager). Plaintiff provides no evidence to

counter defendants’ evidence of plaintiff’s poor performance or to create a genuine

issue of material fact. See Thommen Medical USA, LLC v. Tanner, No. 11-cv-03010-

                                             7
REB-CBS, 2013 WL 396134, at *2 (D. Colo. Feb. 1, 2013) (when a defendant provides

evidence showing that there is no genuine issue of material fact, “it is the plaintiff’s

burden to show, by tendering depositions, affidavits, and other competent evidence,

that summary judgment is not proper”). The Court finds that plaintiff’s objection does

not raise a genuine issue of material fact that would warrant rejection of the magistrate

judge’s recommendation.

       Plaintiff’s next objection relates to the magistrate judge’s statement that, “[o]n or

about May 23, 2017, [plaintiff] and another employee were involved in a verbal

altercation.” Docket No. 60 at 6, ¶ 5; Docket No. 65 at 2. Plaintif f states that this verbal

altercation “did not transpire.” Docket No. 65 at 3. In support, she cites to tw o

documents: first, an email plaintiff sent describing this incident, in which she states that

the other employee, Kaycee Gaglia, “was the one doing the yelling,” see Docket No. 65

at 5, and second, a witness statement completed by plaintiff’s co-worker, Darniesha

White, in which Ms. White states that she observed Ms. Gaglia yelling at plaintiff, but

did not see plaintiff yelling at Ms. Gaglia. Docket No. 65 at 6.

       As an initial matter, plaintiff has admitted the allegation that Adam Dickson

learned of a verbal altercation between plaintiff and Ms. Gaglia. See Docket No. 38 at

4, ¶ 7. Second, plaintiff fails to explain how the magistrate judge’s characterization of

this incident as a “verbal altercation” demonstrates that a material issue of fact exists to

preclude summary judgment. In her recommendation, the magistrate judge

acknowledged that “[plaintiff] and [Ms. Gaglia] provided conflicting recollections of the

verbal altercation.” Docket No. 60 at 6, ¶ 5. Indeed, Ms. Gag lia provided a statement

after the incident and stated that she was “yelled at” by plaintiff. Docket No. 38-7 at 2.

                                              8
The magistrate judge’s characterization of the incident in which one or both parties

yelled at the other as a “verbal altercation” is not inaccurate.

       Further, plaintiff fails to explain how the existence of a verbal altercation is a

material issue of fact, as it was not a factor in the magistrate judge’s recommendation.

Plaintiff argues in her motion for summary judgment that she was treated differently

from similarly situated employees of different races. Docket No. 45 at 3. Relevant to

this objection, plaintiff argues that Ms. Gaglia, a white woman, had used profanity on

two occasions and had once yelled at plaintiff (the purported “verbal altercation”), but

that Ms. Gaglia was not disciplined for this behavior. Id. at 6-7. In finding that plaintiff

has failed to demonstrate that she was treated differently from others similarly situated,

the magistrate judge did not rely on whether there was a verbal altercation between

plaintiff and Ms. Gaglia. Rather, she focused on the fact that plaintiff had “identifie[d]

only one to two instances of misconduct for [Ms. Gaglia], but the undisputed evidence

reveals [plaintiff] engaged in, or at least was accused of, repeated infractions.” Docket

No. 60 at 17 (emphasis omitted). Further, the magistrate judge found that the

undisputed evidence demonstrated that plaintiff received complaints not only of a poor

working relationship with her co-workers, but also a poor working relationship with the

residents she cared for. Id. Plaintiff did not refute any of this evidence. Id. Thus, the

magistrate judge found that plaintiff has failed to demonstrate that a genuine issue of

material fact exists as to whether plaintiff was treated differently from those similarly

situated to her. Id. at 16-17. Because the magistrate judge’s recommendation was not

dependent on the existence or absence of a verbal altercation between plaintiff and Ms.

Gaglia, plaintiff’s objection does not establish a genuine issue of material fact. See

                                              9
Wright ex rel. Trust Co. of Kan. v. Abbott Labs., Inc., 259 F.3d 1226, 1231-32 (10th Cir.

2001) (quoting Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 670 (10th Cir. 1998) (“A

fact is ‘“material” if under the substantive law it is essential to the proper disposition of

the claim.’”).

       Next, plaintiff argues that the magistrate judge “failed to mention the incident on

April 28, 2017, when Jill Tuttle assaulted [plaintiff],” Docket No. 65 at 3, 3 and that

defendants failed to investigate this incident. Id. Plaintiff also appears to raise an

argument regarding defendants’ purported failure to mention any of plaintiff’s

performance problems before they initiated an investigation into plaintiff’s workplace

performance. Id.

       First, in her summary judgment motion, plaintiff did not submit evidence

demonstrating defendants’ failure to investigate this incident. See Docket No. 45.

Second, the magistrate judge, who considered the allegations of the amended

complaint as factual support, did mention, multiple times, the altercation between

plaintiff and Ms. Tuttle. See, e.g., Docket No. 60 at 14, 15, 16. Insofar as plaintiff

raises an argument about defendants’ failure to investigate this incident, plaintiff has

failed to explain why any purported failure to investigate is evidence of discrimination on

the part of defendants and has not submitted evidence demonstrating that similarly

situated employees of different races were treated more favorably than she. See

Docket No. 45; Docket No. 65. Because plaintiff has not tied her allegations of a failure

to investigate to her discrimination claim, plaintiff has failed to demonstrate that a



       3
           Jill Tuttle was plaintiff’s co-worker. Docket No. 38 at 7, ¶ 17.

                                                10
genuine issue of material fact exists to preclude summary judgment.

       To the extent that plaintiff argues that, prior to defendants’ May 2017 evaluation

of plaintiff’s performance due to her “past performance problems,” see Docket No. 38-5

2, ¶ 6, defendants never mentioned to her that they observed performance issues,

plaintiff has failed to demonstrate why defendants’ alleged failure to mention plaintiff’s

performance issues to her before initiating an evaluation of her performance is

indicative of discrimination or would create a genuine issue of fact to preclude summary

judgment in this case. See Docket No. 65 at 3.

       Plaintiff objects to the magistrate judge’s statement that, with regard to a co-

worker complaint that plaintiff had grabbed a resident by the neck and pulled the

resident to the ground, “[d]efendant[s] could not discern whether this . . . incident ever

occurred.” Docket No. 65 at 3. Specifically, plaintiff argues that, because “[it] has been

repetitively stated” that the neck-grabbing allegation was a primary reason for plaintiff’s

suspension, the magistrate judge’s statement that “[d]efendant[s] could not discern

whether this last incident ever occurred” is “[l]egal [h]ypocrisy” and “inconsistent” with

defendants’ statement of undisputed facts. Docket No. 65 at 3, 7.

       The Court finds that plaintiff’s objection is without merit. In their statement of

undisputed facts, defendants set out that W ind Crest received a report that plaintiff had

“grab[bed] a resident by the neck and pull[ed] her down to the ground,” but that Wind

Crest was “unable to determine the truth of these allegations.” Docket No. 38 at 6,

¶ 14. Defendants supported this statement with evidence. See Docket No. 38-10 at 1

(contemporaneous email from Mr. Dickson mentioning the allegation); see also Docket

No. 38-5 at 2, ¶ 9 (Mr. Dickson stating that he was informed of the allegation but was

                                             11
unable to determine its truth). Further, because the magistrate judge acknowledged

that defendants could not determine whether plaintiff had actually grabbed a resident by

her neck, see Docket No. 60 at 7, ¶ 7, the magistrate judge did not factor this alleged

incident into her legal analysis or decision to grant defendants’ motion. See id. at 13-17

(mentioning several co-worker and resident complaints about plaintiff’s performance

and behavior, but not mentioning the alleged neck-grabbing incident). As such, this

allegation was immaterial to the magistrate judge’s recommendation, and plaintiff’s

objection does not convince the Court otherwise. Wright, 259 F.3d at 1231-32.

       Finally, to the extent that plaintiff argues that the magistrate judge “did not state

on the record the reasons for denying [her] motion,” Docket No. 65 at 1, the Court

disagrees. The magistrate judge went through the entire burden-shifting framework

under McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973), evaluated whether

defendants had met their burden of demonstrating that plaintiff’s termination was not

motivated by a discriminatory animus and, after finding defendants had met this burden,

analyzed whether plaintiff could meet her burden of showing that defendants’

justification was pretextual. Docket No. 60 at 8-12. The magistrate judge then

considered each of plaintiff’s arguments in support of her motion for summary

judgment, finding that plaintiff had failed to present sufficient evidence to create a

genuine issue of material fact as to pretext. See id. at 13. Finding no genuine issue of

fact, the magistrate judge concluded that plaintiff “fail[ed] to put forth undisputed

evidence which would entitle her to summary judgment on her disparate treatment

claim.” Id. at 18. The Court finds that the magistrate judge sufficiently set out the law



                                             12
and the undisputed facts that were the basis of her recommendation.

       Because plaintiff has failed to demonstrate that a genuine issue of material fact

exists that would preclude summary judgment in favor of defendants on her

discrimination claim, the Court will overrule plaintiff’s objections and accept the

magistrate judge’s recommendation.

IV. CONCLUSION

       For these reasons, it is

       ORDERED that the Recommendation of United States Magistrate Judge and

Order [Docket No. 60] is ACCEPTED. It is further

       ORDERED that Defendant[s’] Motion for Summary Judgment [Docket No. 38] is

GRANTED. It is further

       ORDERED that Plaintiff’s Motion for Summary [Judgment] [Docket No. 45] is

DENIED. It is further

       ORDERED that plaintiff’s Title VII discrimination claim is DISMISSED with

prejudice. It is further

       ORDERED that plaintiff’s Motion to Appear by Phone [Docket No. 73] is DENIED

AS MOOT. It is further

       ORDERED that the trial preparation conference set for November 15, 2019 and

the trial scheduled to begin on December 2, 2019 are VACATED. It is further

       ORDERED that, within 14 days of the entry of this Order, defendants may have

their costs by filing a Bill of Costs with the Clerk of Court. It is further

       ORDERED that this case is closed.


                                               13
DATED October 18, 2019.

                          BY THE COURT:


                           s/Philip A. Brimmer
                          PHILIP A. BRIMMER
                          Chief United States District Judge




                                  14
